Citation Nr: 0326154	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  99-22 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a cardiac disorder, to 
include hypertension.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from October 1943 to 
February 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The procedural posture of this case was discussed 
in the Board's March 2001 and October 2002 decisions and 
remands.  


FINDING OF FACT

The appellant's cardiac disorder, to include hypertension, is 
not related service or to a service-connected disability.  


CONCLUSION OF LAW

A cardiac disorder, to include hypertension, was not incurred 
in or aggravated by active service, and is not proximately 
related to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2003), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for service connection and there 
is no issue as to whether it is substantially complete.  38 
U.S.C.A. §5102 (West 2002); 38 C.F.R. §§ 3.150(a), 3.151(a), 
3.159(b)(2) (2003).  The appellant originally filed the 
appropriate form seeking to establish entitlement to service 
connected compensation in 1966.  Later statements seeking 
service connection are informal claims that do not require 
submission of another formal application.  See 38 C.F.R. 
§ 3.155(a) (2003).  There is no issue as to providing the 
appropriate form or instructions for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  In an April 2001 letter, the RO 
informed the appellant of the enhanced obligations to assist 
and notify him the evidence necessary to substantiate the 
appeal.  In the Board's October 2002 remand, the Board 
provided the appellant with a summary of the evidence 
relevant to his claim.  By a March 2003 letter, the RO 
informed the appellant of the evidence of record, what the 
evidence must show, and what action VA would take and that he 
should take to substantiate the claim.  In a July 2003 
letter, the RO informed the appellant of the information it 
still needed from him and where to send it.  In an October 
1999 statement of the case and in November 1999, August 2001, 
and May 2003 supplemental statements of the case, the 
appellant was told of the criteria for proving service 
connection on a secondary basis and the evidence considered 
in evaluating the claim.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claim, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The record includes VA and service 
medical records, as well as records from the Social Security 
Administration, that are pertinent to the claim.  The 
appellant's representative has provided argument and 
additional evidence.  The appellant has not identified any 
other sources of treatment.  The Board concludes that VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  Assistance shall include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim .  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2003).  The RO afforded the appellant a VA 
examination on the question posed in this case in April 2003.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided by the VCAA.  



II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease, such as cardiovascular disease and hypertension, 
that becomes manifest to a degree of 10 percent or more 
within one year from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307 (2003).  

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2003).

The appellant contends in part that his cardiac disorder, to 
include hypertension, is related to his service-connected 
anxiety disability.  Service connection for a claimed 
disability as secondary to already service-connected 
disability requires medical evidence to support the alleged 
causal relationship between the service-connected disability 
and the disorder for which secondary service connection is 
sought.  38 C.F.R. § 3.310 (2003); Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  

The appellant has current diagnoses of hypertension, mild to 
moderate aortic insufficiency, and chest wall pain, as 
documented in the VA examination of April 2003.  VA clinical 
records in May 1997 through August 1998 showed diagnoses of 
and treatment for hypertension.  A report of VA 
hospitalization in May 1990 concluded with a diagnosis of 
hypertension.  The record thus supports a finding that the 
appellant has a current disorder, the initial element of a 
service-connection claim.  

The service medical records are silent as to any findings of 
hypertension or heart disease.  Chest x-rays and 
echocardiograms revealed no abnormality.  The records do 
show, though, that the appellant complained of shortness of 
breath and pounding heartbeats during periods of anxiety.  
There were diagnoses of benign arrythmia and proximal 
tachycardia related to situational anxiety.  

In his original January 1966 claim, the appellant did not 
list a heart condition among those for which service 
connection was claimed.  However, he soon thereafter 
submitted a March 1966 letter from Dr. W. A. Williamson, who 
indicated that the appellant told him that, while he was in 
the service, he suffered from a severe nervous condition 
associated with extreme anxiety and cardiac manifestations.  
VA examination in August 1966 found no apparent enlargement 
of the heart, no arrhythmia, and no murmurs.  An 
electrocardiogram was performed, and the cardiologist 
reported a normal sinus rhythm and no definite evidence of 
myocardial damage.  VA examination in July 1971 reported no 
cardiac findings.  

VA examination in September 1986 diagnosed Class II 
arteriosclerotic heart disease.  A chest x-ray did not show 
cardiac enlargement, though an electrocardiogram suggested 
possible left atrial enlargement.  The etiology of the heart 
condition was not given; however, the disability was not 
etiologically linked to the appellant's service, his service-
connected disabilities, or any incident during his service.  
The appellant underwent treatment for a back disability in 
May 1990, where hypertension was diagnosed.  VA examination 
in July 1990 revealed an essentially normal heart examination 
without indication of hypertension.  VA clinical records in 
1997 and 1998 showed treatment and a diagnosis of a heart 
condition, to include hypertension.  Records received from 
the Social Security Administration in May 2001 included a 
copy of a May 1986 decision of that agency approving a period 
of disability based on non-cardiac diagnoses, a private 
physician's September 1985 report of chest pain from 
noncardiac causes, and a VA chest x-ray in October 1984 
showing no active disease.  These records did not, however, 
etiologically relate the heart condition with service, any 
incidents therein, or his other service-connected 
disabilities.  

The Board, in its October 2002 remand, identified the lack of 
evidence concerning the etiology of the claimed cardiac or 
hypertensive disorder and directed that a VA examination be 
provided.  VA examination in April 2003 diagnosed 
hypertension, well controlled without apparent symptoms.  The 
examiner reported that she reviewed the claims file, 
including records from the 1940s to today, in detail.  She 
stated that, as a board certified cardiologist, there was no 
connection between the appellant's anxiety disability and his 
cardiac symptoms, whether hypertension, aortic insufficiency, 
or chest wall pain.  She concluded that the anxiety disorder 
would not be considered a contributing cause of the 
hypertension; although the lay public often believes there is 
such a link, there is no medical evidence to support this.  

This examination report is highly probative to the iisue on 
appeal.  The VA cardiologist reviewed the entire claims file 
in detail, thereby providing her with a thorough 
understanding of the particulars of the appellant's medical 
history.  She physically examined the appellant.  She is a 
board-certified cardiologist, thereby indicating extensive 
skill and expertise by both academic study and patient care.  
Her findings are specific to her examination of the 
appellant.  

The appellant's representative argues that the opinion 
expressed by the VA examiner in April 2003 is outweighed by 
medical literature.  The representative provided copies of a 
January 2001 VA memorandum on the subject of a relationship 
between cardiovascular disorders and stress, specifically 
post-traumatic stress disorder (PTSD).  Although this 
memorandum cautioned that medical research being conducted by 
VA may in the future "shed further light on" such a 
relationship, such cases should be adjudicated on the basis 
of medical opinions addressing the question in that specific 
case.  In the instant case, the file contains a medical 
opinion that addresses this appellant and, as noted above, 
that examiner's opinion that there was no connection between 
the appellant's anxiety disability and his cardiac symptoms, 
whether hypertension, aortic insufficiency, or chest wall 
pain.

The representative also provided a copy of an Internet file 
titled "Post-Traumatic Stress Disorder May Result in Heart 
Disease," published in November 1999 on the web site of 
Science Daily magazine.  The article reported on a study of 
Army combat veterans during Vietnam who, the study concluded, 
appeared to be at a higher risk for coronary artery disease.  
The representative also provided a copy of a pages from Dean 
Ornish, M.D., Dr. Dean Ornish's Reversing Heart Disease 66-
67, 71-80.  Dr. Ornish wrote that emotional stress was a 
cause of heart disease, that such a connection had in the 
past received little attention, and that the link was 
beginning to achieve widespread acceptance.  While this 
article appears to shed some light on the issue at hand, the 
Board does not find this evidence probative.  There is no 
indication that the veteran took part in the study referred 
to in the Science Daily magazine.  The conclusion that 
veteran's who experienced stress in service appear to be at 
higher risk to develop coronary artery disease, is not 
definitive in this appellant's situation, especially in light 
of a medical opinion to the contrary.  Dr. Ornish's 
conclusion that emotional stress was a cause of heart disease 
is generic in nature and was not based on a review of the 
appellant's person or medical record.  

The appellant's representative argues that this medical 
literature outweighs the board-certified cardiologist's 
opinion in April 2003, or at least that the case should be 
remanded for the cardiologist to review the literature and 
modify her opinion.  This argument ignores the expertise the 
VA examiner possesses by virtue of her board certification, 
from which it is logical to presume the she is well read in 
her field and is aware of the most current research in the 
field on this question.  The Board observes that medical 
treatise evidence can provide important support when combined 
with an opinion of a medical professional. Mattern v. West, 
12 Vet. App. 222, 228 (1999).  However, in this case, the 
record does not contain an opinion of a medical professional 
linking or suggesting a link between the appellant's anxiety 
disability and his cardiac symptoms.  Thus, the Board 
concludes that the information provided by the appellant's 
representative is insufficient to establish the required 
medical nexus opinion.

The April 2003 opinion indicating that there is no connection 
between the appellant's anxiety disability and his cardiac 
disorder, to include hypertension, outweighs the other 
evidence of record.  It is the determination of the Board 
that the preponderance of the evidence is against the claim 
of service connection for a cardiac disorder, to include 
hypertension.  

The appellant's representative argues for the first time in 
September 2003 that the appellant's service-connected 
syphilis caused a cardiac disorder or hypertension.  While it 
is true that VA examinations have not addressed this 
question, neither is there any medical evidence supporting 
such a connection.  


ORDER

Service connection for a cardiac disorder, to include 
hypertension, is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



